

116 HRES 735 IH: Recognizing the maternal health crisis among indigenous women in the United States, which includes American Indian, Alaska Native, and Native Hawaiian women, recognizing the importance of reducing mortality and morbidity among indigenous women, and calling for urgent Federal funding changes to ensure comprehensive, high-quality, and culturally competent maternal health and family planning services are available.
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 735IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Ms. Haaland (for herself, Ms. Adams, Mr. Aguilar, Mr. Cole, Ms. Davids of Kansas, Ms. Escobar, Mr. Espaillat, Ms. Gabbard, Mr. Gallego, Mr. Grijalva, Ms. Norton, Mrs. Kirkpatrick, Mr. Larsen of Washington, Ms. Lee of California, Mr. Luján, Ms. McCollum, Ms. Moore, Mrs. Napolitano, Mr. O'Halleran, Ms. Ocasio-Cortez, Ms. Roybal-Allard, Mr. Smith of Washington, Ms. Speier, Ms. Tlaib, and Ms. Underwood) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the maternal health crisis among indigenous women in the United States, which includes
			 American Indian, Alaska Native, and Native Hawaiian women, recognizing the
			 importance of reducing mortality and morbidity among indigenous women, and
			 calling for urgent Federal funding changes to ensure comprehensive,
			 high-quality, and culturally competent maternal health and family planning
			 services are available.
	
 Whereas American Indian, Alaska Native, and Native Hawaiian women in the United States suffer from life-threatening pregnancy complications, known as severe maternal morbidities, twice as often as non-Hispanic White women;
 Whereas American Indian and Alaska Native women in the United States are more than twice as likely to die from pregnancy-related causes as non-Hispanic White women;
 Whereas American Indian, Alaska Native, and Native Hawaiian women are more than twice as likely to receive late or no prenatal care compared to non-Hispanic White women;
 Whereas American Indian and Alaska Native women in the United States experience high rates of births by Cesarean section which exposes them to additional risk of developing complications;
 Whereas the rate of poverty among American Indian and Alaska Native women is nearly double the national average for all people;
 Whereas the Federal Government is required to provide health care services to American Indians and Alaska Natives as a result of promises made in hundreds of treaties with the Indian Tribes, authorized by the Constitution, and reaffirmed by United States Supreme Court decisions, Federal legislation, Executive orders, and Federal regulations;
 Whereas the aforementioned body of authority makes up the foundation of Federal Indian law and explicitly defines the Federal trust responsibility owed American Indians and Alaska Natives based on their political status;
 Whereas Federal Indian law makes clear that Indian Tribes, American Indians, and Alaska Natives hold a political status, and are not a racial group;
 Whereas American Indians and Alaska Natives receive health care services, in partial fulfilment of the Federal Government’s trust responsibility to the Indian Tribes, through health programs administered through the Indian Health Service (IHS) and Tribes and Urban Indian Organizations (UIOs), collectively known as the ITU or IHS/Tribal/Urban;
 Whereas indigenous women benefit from increased resources and access to community-based health care facilities, including indigenous midwives, doulas, and birth centers;
 Whereas the IHS, as part of the Department of Health and Human Services, operates health care facilities and administers and provides funding to health programs, including ITU facilities for American Indians and Alaska Natives, but remains severely underfunded and lacks resources to provide adequate health care services for American Indian and Alaska Native women that are culturally competent, including prenatal care, labor and delivery services, and a full range of culturally informed family planning services;
 Whereas the lack of funding and resources at IHS severely limits the ability of the ITU to provide health care services and administer health programs to American Indians and Alaska Natives;
 Whereas the United States Commission on Civil Rights found that American Indian and Alaska Native health care provided through IHS is inequitable and unequal with Federal expenditures per capita that remain well below other Federal health care programs and only cover a fraction of the health care needs for American Indians and Alaska Natives;
 Whereas, in 2017, IHS health care expenditures per person were $3,332, compared to $9,207 for Federal health care spending nationwide;
 Whereas historical trauma and gender oppression, coupled with the social determinants of health inequities experienced by indigenous women in the United States, is further perpetuated by severe underfunding of ITU facilities that continue to contribute to the disproportionately high rates of American Indian and Alaska Native maternal mortality and morbidity rates;
 Whereas culturally inadequate and institutionalized discrimination perpetuated by the Federal Government’s failure to uphold the trust responsibility by adequately funding health care services for American Indians and Alaska Natives continues to play a consequential role in their health care experiences and outcomes;
 Whereas fully funding the Federal Government’s trust and treaty health care responsibilities, especially for reproductive health care services and maternal health programming, is critical to closing the maternal health disparity gap when receiving care at ITU facilities, and health services for indigenous women generally; and
 Whereas culturally competent models for women’s health services are needed to provide appropriate maternal health, family planning, and child health services for American Indian and Alaska Native women at IHS, UIOs, and non-IHS facilities: Now, therefore, be it
		
	
 That the House of Representatives— (1)acknowledges the unacceptable maternal health crisis that indigenous women disproportionately experience resulting in the exceedingly high rates of maternal mortality and morbidity in the United States;
 (2)calls for urgent Federal funding increases for the Indian Health Service (IHS), Tribally Operated Health Centers, Urban Indian Organizations, and Native Hawaiian health care programs to ensure American Indians, Alaska Natives, and Native Hawaiians have access to comprehensive, high-quality, and culturally competent maternal health, prenatal care, and comprehensive family planning services;
 (3)recognizes the Federal Government’s failure to uphold Tribal treaty rights as it pertains to providing adequate health care services to American Indians and Alaska Natives; and
 (4)calls upon the Department of Health and Human Services, IHS, and the Health Resources and Services Administration (HRSA) to prioritize policy for American Indian, Alaska Native, and Native Hawaiian women to reduce long-standing and well-known barriers to access culturally competent maternal health and comprehensive family planning services.
			